August 29, 2014 Mr. Terence O’Brien, Branch Chief, Securities and Exchange Commission, treet, N.E., Washington, DC 20549-4631, USA. Dear Mr. O’Brien, Thank you for your letter dated July 22, 2014 setting forth comments of the Staff of the Commission (the "Staff") relating to the Form 20-F for the year ended December 31, 2013 (the "2013 Form 20-F") (File Number 001-32846) of CRH plc (together with its subsidiaries, "CRH", the "Company" or the "Group"). To facilitate the Staff's review of our response, we have included in this letter the caption and numbered comments from the Staff's comment letter in italicised text, and have provided our response immediately following each comment. Form 20-F for the year ended December 31, 2013 Selected Financial Data–page 7 1. We note that for 2013 your ratio of earnings to fixed charges (times) indicates a less than one-to-one coverage in 2013. In future filings, please disclose the dollar amount of the deficiency. Response: We will disclose the dollar amount of the 2013 deficiency (and any future deficiencies) in future filings by way of footnote to the Consolidated Income Statement Data table (2013: US$183m). Mineral Reserves, page 20 2.Please forward to our engineer as supplemental information and not as part of your filing, your technical report or the information that establishes the legal, technical and economic feasibility of the materials designated as reserves for your cement pits/quarries in Ireland (2) and Spain (1), as required by paragraph (c) of Industry Guide 7. This information should include: ● Maps showing property, mine permit and reserve boundaries; including recent and historic production areas. ●
